Exhibit 10.2

FIRST AMENDMENT TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT (this
“Amendment”), is made and entered into as of April 28, 2014, by and among WILLIS
SECURITIES, INC., a Delaware corporation (the “Broker/Dealer”), the several
banks and other financial institutions from time to time party to the Credit
Agreement referred to below (collectively, the “Lenders”) and SUNTRUST BANK, in
its capacity as administrative agent for the Lenders (the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Broker/Dealer, the Lenders and the Administrative Agent are parties
to a certain Revolving Note and Cash Subordination Agreement, dated as of
March 3, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Broker/Dealer;

WHEREAS, the Broker/Dealer has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Broker/Dealer, the Lenders and the
Administrative Agent agree as follows:

1. Amendments.

(a) Section 1(a) of the Credit Agreement is hereby amended by replacing the
reference to “3rd day of March, 2015” with “28th day of April, 2015.”

(b) Section 1(c) of the Credit Agreement is hereby amended by replacing the
reference to “3rd day of March, 2016” with “28th day of April, 2016.”.

(c) Section 7(a) of the Credit Agreement is hereby amended by replacing the
reference to “effective date of this Agreement” to “28th day of April, 2014.”

2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Broker/Dealer shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) such fees as
the Broker/Dealer has previously agreed to pay the Administrative Agent or any
of its affiliates in connection with this Amendment, (ii) reimbursement or
payment of its costs and expenses incurred in connection with this Amendment or
the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent) to the extent invoiced
prior to the date hereof, and (iii) each of the following documents:

(a) executed counterparts to this Amendment from the Broker/Dealer and the
Lenders;



--------------------------------------------------------------------------------

(b) amended and restated (if applicable) Revolving Notes in the form attached
hereto as Exhibit A executed by the Broker/Dealer in favor of each Lender;

(C) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Broker/Dealer as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Broker/Dealer is a party or is to be a party;

(d) a written opinion (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of Weil, Gotshal & Manges LLP, New York counsel and/or
in-house counsel to the Broker/Dealer covering such other matters relating to
the Broker/Dealer, this Amendment or the transactions contemplated hereby as the
Administrative Agent shall reasonably request.

3. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, the Broker/Dealer hereby represents and
warrants to the Lenders and the Administrative Agent:

(a) The execution, delivery and performance by the Broker/Dealer of this
Amendment is within the Broker/Dealer’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder action;

(b) The execution, delivery and performance by the Broker/Dealer of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
requirement of Laws applicable to Broker/Dealer or any judgment, order or ruling
of any Governmental Authority and (iii) will not give rise to a right thereunder
to require any payment to be made by the Broker/Dealer;

(d) This Amendment has been duly executed and delivered for the benefit of or on
behalf of the Broker/Dealer and constitutes a legal, valid and binding
obligation of the Broker/Dealer, enforceable against the Broker/Dealer in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and

(e) After giving effect to this Amendment, all representations and warranties of
the Broker/Dealer set forth in the Credit Agreement are true and correct in all
material respects (or if such representation or warranty is itself modified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects) on the date hereof (or if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), and no Event of Default, Event of Acceleration or Funding Blockage Event
has occurred and is continuing as of the date hereof.

4. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Broker/Dealer to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.



--------------------------------------------------------------------------------

5. Governing Law. This Amendment shall be made under, and shall be governed by,
the laws of the State of New York in all respects.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

7. Costs and Expenses. The Broker/Dealer agrees to pay all costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Administrative Agent with
respect thereto, in each case, in accordance with the terms of the Credit
Agreement.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[Signature Pages To Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BROKER/DEALER: WILLIS SECURITIES, INC. By:  

/s/ Antonio Ursano, Jr.

Name:   Antonio Ursano, Jr. Title:   Director, President and Chief Executive
Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT]



--------------------------------------------------------------------------------

LENDERS: SUNTRUST BANK, individually and as Administrative Agent By:  

/s/ Paula Mueller

  Name: Paula Mueller   Title: Director BMO HARRIS BANK, N.A., as a Lender By:  

/s/ Mark W. Plekos

  Name: Mark W. Plekos   Title: Managing Director LLOYDS BANK PLC, as a Lender
By:  

/s/ Stephen Giacolone

  Name: Stephen Giacolone G011   Title: Assistant Vice President By:  

/s/ Julia R. Franklin

  Name: Julia R. Franklin F014   Title: Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:  

/s/ Glenn Schuermann

  Name: Glenn Schuermann   Title: Director

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Niels Pedersen

  Name: Niels Pedersen   Title: Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ David Barclay-Watt

  Name: David Barclay-Watt   Title: Director

SCOTIABANK (IRELAND) LIMITED,

as a Lender

By:  

/s/ Clive Sinnamon

  Name: Clive Sinnamon   Title: Director Corporate Banking By:  

/s/ Mark Allen

  Name: Mark Allen   Title: CFO

BANK OF AMERICA N.A.,

as a Lender

By:  

/s/ Jason Cassity

  Name: Jason Cassity   Title: Director

WELLS FARGO BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Genviève Piché

  Name: Genviève Piché   Title: Director

MANUFACTURERS AND TRADERS TRUST COMPANY,

as a Lender

By:  

/s/ Ramal L. Moreland

  Name: Ramal L. Moreland   Title: Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT]



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g720183g20p73.jpg]

FINRA Form REV - 33R

EXHIBIT A

[AMENDED AND RESTATED] REVOLVING NOTE

For value received, WILLIS SECURITIES, INC. (“Broker/Dealer”)

hereby promises to pay to                     (the “Lender”)

on the             day of             , 2016 (“Scheduled Maturity Date”), the
principal sum of the aggregate unpaid principal amount of all Advances made by
the Lender to the Broker/Dealer under the terms of a Revolving Note And Cash
Subordination Agreement between the Broker/Dealer and certain lenders from time
to time parties thereto (collectively, the “Lenders”), SunTrust Bank (the
“Administrative Agent”), as Administrative Agent, BMO Harris Bank, N.A., as
Syndication Agent and Lloyds Bank plc, as Documentation Agent, dated the 3rd day
of March, 2014 (the “Agreement”), as shown on the attached schedule. Such sum
shall not exceed $            .

The Broker/Dealer also promises to pay interest on the unpaid principal amount
of each Advance hereunder from the date of each such Advance until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum established as set forth in Rider A of the Agreement, said
interest to be payable on each Interest Payment Date as set forth in Rider A of
the Agreement.

This Revolving Note is subject in all respects to the provisions of the
Agreement, which are deemed to be incorporated herein and a copy of which may be
examined at the principal office of the Broker/Dealer.

All principal and interest payable hereunder shall be due and payable in
accordance with the terms of the Agreement. Principal and interest payments
shall be in money of the United States, lawful at such times for the
satisfaction of public and private debts.

The Broker/Dealer promises to pay costs of collection, including reasonable
attorney’s fees, if default is made in the payment of this Revolving Note.

The terms and provisions of this Revolving Note shall be governed by the
applicable laws of the State of New York.



--------------------------------------------------------------------------------

[This Revolving Note is an amendment and restatement of that certain Revolving
Note dated March 3, 2014, in the original principal amount of $            ,
executed by the Broker/Dealer in favor of the Lender, and is not a novation.]

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties hereto have set their hands and seals this
            day of             , 2014.

 

By:  

 

Name:  

 

Title:  

 

  (Broker/Dealer)

 

[Signature Page – Revolving Note]



--------------------------------------------------------------------------------

LOGO [g720183g20p73.jpg]

FINRA Form REV - 33R

SCHEDULE to EXHIBIT A

SCHEDULE

Advances/Payments and Interest of Account Referred to in the Revolving Note

Commitment Amount $                    

 

Date of
Advance

   Amount
Advanced    Interest
Rate    Date of Re-
Payment    Principal
Amount Re-
Paid    Date of Interest
Paid    Amount of
Interest Paid    Outstanding
Amount after
Transaction    Signature                                                      
                                                                                
                                

 

[SIGNATURE PAGE TO FIRST AMENDMENT]